FILED
                             NOT FOR PUBLICATION                            MAR 31 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

 CALVIN ROUSE,                                    No. 09-35131

               Plaintiff - Appellant,             D.C. No. 3:06-cv-05183-RJB

   v.
                                                  MEMORANDUM *
 DOUG WADDINGTON; et al.,

               Defendants - Appellees.

                     Appeal from the United States District Court
                       for the Western District of Washington
                      Robert J. Bryan, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Calvin Rouse, a Washington state prisoner, appeals pro se from the district

court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging

discriminatory placement in administrative segregation, deliberate indifference to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/Research
                                                                                 09-35131
serious medical needs, and excessive force. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s summary judgment, Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and for abuse of discretion its refusal

to appoint counsel, Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991), and we

affirm.

        The district court properly granted summary judgment for defendants on

Rouse’s discrimination claim because Rouse offered no evidence that prison

officials were motivated by discriminatory animus against Rouse on the basis of

his race or religion when they placed him in administrative segregation. See

Forsberg v. Pac. Northwest Bell Tel. Co., 840 F.2d 1409, 1419 (9th Cir. 1988)

(“[P]urely conclusory allegations of alleged discrimination, with no concrete,

relevant particulars, will not bar summary judgment.”).

        The district court properly granted summary judgment for defendants on

Rouse’s claim that they were deliberately indifferent to his skin infection, which

Rouse concedes medical staff treated. See Toguchi, 391 F.3d at 1060 (“A showing

of medical malpractice or negligence is insufficient to establish a constitutional

deprivation under the Eighth Amendment.”).




IL/Research
                                           2                                     09-35131
        The district court properly granted summary judgment for defendants on

Rouse’s claim that they subjected him to excessive force because Rouse failed to

raise a triable issue as to whether correctional officers acted in a good-faith effort

to restore order or maliciously and sadistically to cause harm. See Hudson v.

McMillian, 503 U.S. 1, 6-7 (1992).

        The district court did not abuse its discretion by failing to appoint counsel

for Rouse because, to the extent Rouse had sought the appointment of counsel, he

did not establish the requisite exceptional circumstances. See Terrell, 935 F.2d at

1017 (affirming refusal to appoint counsel where plaintiff’s writing and legal

knowledge were sufficient, matter was not substantially complex, and plaintiff was

unlikely to succeed on merits).

        Rouse’s remaining contentions are unpersuasive.

        AFFIRMED.




IL/Research
                                            3                                    09-35131